Title: From George Washington to Major General Steuben, 6 March 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


          
            D. Sir
            Head Qrs Morris Town March 6 1780
          
          On saturday I received the Honor of Your obliging Favor of the 23d Ulto and was extremely sorry to find that your indisposition still continued; before this I hope you are perfectly recovered.
          Returns of the Troops have been transmitted to all the States, except those of North and South Carolina & Georgia, which have no Troops in this Quarter, and so particular as to enable them to form a tolerable good Judgement of the deficiency of Men they are to provide. I was more fortunate in obtaining them than I at first apprehended.
          The number of Men in the Field, would certainly be the proper criterion by which to determine the quantity of arms necessary to have in reserve; but this depending on Levies it cannot be known with precision. I should hope however with You, that the quantity you have mentioned and which I am happy to find in our Magazines will be fully competent to every contingent demand. Unless we experience some unlucky stroke of fortune, they certainly will. As to the large Muskets without Bayonets—they would without doubt answer much better in a Garrison than in the Field; however as there must be at present a large proportion of Supernumerary Arms at West point from the expiration of the Mens inlistments, who composed a part of the Garrison—I think it will be as well, at any rate at this time, to defer sending any of them there. Indeed I would never wish to have more Arms at any of the posts than may be really necessary including a small reserve for fear of accidents—and besides these considerations—as the Troops of the Garrison are not always stationary, these arms might not answer all the purposes you at first intended.
          With respect to the Artillery—there is a Gentleman now doing the duty of Inspector in that line—and most of the Independent Corps, forming a part of the Brigades, fall under the Common Inspections. The point as to the Cavalry is the most

difficult, as they act in such a sparse—divided manner; but we must aim at the best system and regulations we can for their Government. The system which was in contemplation in the fall, I have not with me—and being much occupied when I read it—I would chuse to give the subject a little more consideration and another perusal. The Establishment in May 1778 fixed the number of Men and Horses, of which a Regiment of Cavalry should consist; but from the service of the Men expiring and other causes—I believe there are none that have their complement of either. And from the immoderate price of Horses owing to the depreciation of the money—it is really difficult to know what is best to advise with respect to the filling them.
          You must certainly have every assistance that may be requisite for prosecuting the important and interesting business of your department—and when You return we will endeavour to provide for every deficiency and submit such additional arrangements as appear necessary to the determination of Congress, who I am persuaded will adopt with the greatest chearfulness, whatever may be thought essential.
          It is so long since the annexing of the Mustering department to that of the Inspection was proposed, that You seem to have forgot it entirely. You will recollect on my mentioning the subject, that the matter was laid before a full Board of General Officers at West point, in consequence of a Letter I had received from a Committee of Congress—and that it was the unanimous opinion the Two Offices might be united and that You found on consulting the Sub-Inspectors—the junction would be agreable to them. It was in consequence of this information that I wrote to Congress the union of the Offices might be effected. They have since directed it to take place by a late Resolution—and me to arrange it—and report the plan. This I have hitherto deferred doing from a desire of consulting You upon the occas⟨ion⟩.
          I am happy in the information about Cloathing &c. which You mention—and I sincere⟨ly⟩ hope they will arrive. It will be a fresh manifestation, and in a very interesting point, of His Christian Majesty’s affection towards us.
          Count D’Estaing has experienced many vicissitudes of fortune. In this last affair She seemed at first to be much against him in separating him from his Squadron; but she appears in the conclusion to have made him amends in the capture of the

Two Ships of War. I feel great pleasure from the event—and I trust the Count has arrived safe with the prizes in port; and that he is perfectly recovered of all his wounds.
          I thank You for your promise of communicating the time of the Minister’s departure—and request you will present me to him with the most respectful attachment. I have the Honor to be with great regard & esteem Dr sir Yr Most Obed. st
          
            G.W.
          
        